The Superior Court record upon this petition for divorce shows the following entries: "1910 Jany 28 Heard  denied and dismissed — Feby 1. Submitted on briefs on petitioner's motion to reinstate case and for further hearing. Feby 9 Rescript on file — motion denied. Feby 14. Petr. files bill of exceptions."
For reasons similar to those set forth in the recent case ofThrift v. Thrift, ante, p. 456, the decision denying and dismissing the petition was the decision to which exceptions should have been taken in order to bring the cause to this court for review under the provisions of section 10 of chapter 298, Gen. Laws of 1909.
The motion to reinstate, if denied, leaves the rights of the parties as theretofore determined by the decision denying and dismissing the petition, and if it had been granted would then have left the case to be again heard by the court upon its merits as if never heard, and would in no way have determined the rights of the parties. In either event, it is clear that no exception can be taken thereto, since no right is determined by its granting or by its refusal.
No exceptions to the decision denying and dismissing the petition on January 28, 1910, were filed within the seven days prescribed by the statute, and it follows that the order must be
Exceptions dismissed, and papers ordered remitted to the Superior Court.